Citation Nr: 0916644	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-33 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment for, or reimbursement of, unauthorized 
medical expenses, for treatment and hospitalization at 
Central Maine Medical Center, from November 24, 2006, through 
December 2, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1943 through October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) 
located in Togus, Maine, that denied the claim for 
reimbursement for, or payment of, unauthorized medical 
expenses, for treatment and hospitalization at Central Maine 
Medical Center (CMMC), from November 24, 2006 through 
December 2, 2006.  The Veteran perfected an appeal of that 
decision.

In July 2008, the Board remanded the case for additional 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's previous remand, hospitalization 
records of the Veteran from Central Maine Medical Center were 
obtained and have been associated with the record.  However, 
the Board's previous remand also directed the VAMC to 
associate the Veteran's claims file with his medical 
reimbursement file; this was not done.  

Relatedly, the record before the Board contains a copy of a 
cover letter apparently sent to the Veteran in December 2008 
along with a supplemental statement of the case (SSOC).  
Unfortunately, the SSOC itself is not included in the record 
before the Board, and the Board must be able to review the 
SSOC as part of its review of the Veteran's claim.


Finally, the record before the Board contains a written 
statement apparently completed by a Dr. Richardson, Chief of 
Staff, in response to a question from B.M., a medical 
administration specialist.  The portion of the statement 
apparently written by Dr. Richardson that is of record is not 
signed, and it is unclear if there is another page that is 
not included in the record.  This matter should also be 
addressed on remand.

A remand by the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders and that VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998). While the Board regrets the additional delay to 
the Veteran, a remand is necessary in order to assure that 
the Board has a complete record from which to adjudicate the 
Veteran's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the Veteran's claims file from 
the Togus, Maine, RO.  If it is not 
available at that RO, determine whether 
there are any other possible locations 
that could be searched.  Associate the 
claims file with the medical reimbursement 
file.

2.  Ensure that a complete copy of the 
SSOC provided to the Veteran in December 
2008 is associated with the record before 
it is returned to the Board.

3.  Clarify whether the written statement 
from Dr. Richardson responding to the 
question from B.M. contains other page(s) 
than the one of record.  If so, associate 
any additional page(s) with the record 
before returning it to the Board.


4.  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment for, or reimbursement of, 
unauthorized medical expenses, for 
treatment and hospitalization received at 
Central Maine Medical Center, from 
November 24, 2006 through December 2, 
2006.  If the decision remains adverse to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal; a copy of the 
SSOC must be associated with the record 
before it is returned to the Board.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

